Citation Nr: 1729131	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-19 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In August 2010, the Veteran testified at a Travel Board hearing.  A transcript of the hearing is of record and has been reviewed.

The Board note that the Veteran's claim for hepatitis C has been pending since his initial rating decision issued in April 2007.  This claim was previously denied by the Board in December 2012; however, that denial was vacated and remanded back to the VA by the U.S. Court of Appeals for Veterans Claims, in September 2013, through a Joint Motion for Remand.  During the pendency of the appeal, this claim has already been remanded by the Board for a medical opinion/examination multiple times in May 2011, June 2014, February 2015, and August 2015.


FINDINGS OF FACT

The evidence is in equipoise as to whether hepatitis C is related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, hepatitis C was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. Given the favorable disposition of the claim for service connection for hepatitis C, all notification and development actions needed to fairly adjudicate the claim have been accomplished.

The Veteran seeks service connection for hepatitis C. He asserts that hepatitis is related to risk factors that he had in service.  To this end, the Veteran claims that he received both air-gun inoculations and a blood transfusion during his active service, both risk factors of contracting hepatitis C.  The Board finds that Veteran to be both credible and competent, and as such, finds the evidence of be in equipoise.  Therefore, giving the Veteran the benefit of the doubt, the Veteran's claim for service connection for his hepatitis C must be granted.  

Service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Board notes that a Veteran may not be service connected for a disorder resulting from his own willful misconduct, including the abuse of drugs.  See 38 U.S.C.A. §105(a); 38 C.F.R. §§ 3.1 (m), 3.301.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors. See M21-1, III.iv.4.l.2.e. 

Regarding immunization with a jet air gun injector, information in M21-1 indicates that despite the lack of any scientific evidence to document transmission of the Hepatitis C virus with air gun injectors, it is biologically possible. A medical report linking hepatitis to air gun injectors must include a full discussion of all potential modes of transmission and a rationale as to why the examiner believes the air gun injector was the source for the hepatitis infection. Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

At the Board hearing, the Veteran testified that he was exposed to hepatitis C risk factors in service.  As noted earlier, the Veteran contends that not only was he immunized with jet air gun injections, he also received a blood transfusion during service.  Specifically, the Veteran asserts, and has continuously asserted during the decade in which this claim has been pending, that he suffered from a sickle cell anemia crisis during his active service, and was ultimately treated for such condition with a blood transfusion prior to his discharge.  The Veteran also noted no additional risk factors during his very short period of active service. 

A review of the Veteran's service medical records (SMRs) confirms the Veteran's diagnosis of a sickle cell condition during service, as well as some type of treatment for such condition prior to his discharge.  To that end, however, medical record for that treatment only notes administrative actions, and no blood transfusion; however, the Veteran was admitted to a hospital for this condition for several days.  The Board also finds that the Veteran was ultimately discharged by a medical board for a sickle cell condition shortly thereafter.  

With regards to other possible risk factors, the Veteran has asserted that he did not have any hepatitis risk factors prior to service, and has consistently and continuously denied use of intravenous drugs.  

Medical treatment records since the Veteran left service does demonstrate that the Veteran had been diagnosed with hepatitis C shortly after service, and as early at 1979.  Additionally, in August 1980, the Veteran received another blood transfusion of two units.  Throughout the time after service, the Veteran's medical treatment record has noted the Veteran denying any drug use, however, demonstrates heavy drinking; no other risk factors is noted in these treatment records. 

During the pendency of the appeal, the Veteran has been provided with several VA examinations to determine the nature and etiology of his claimed condition, to include a recent February 2017 VHA medical opinion.  While these past opinions have concluded a negative nexus regarding the Veteran's condition and his short military service, such opinions have always dismissed the Veteran's assertion of a blood transfusion for his sick-cell condition during service, or have assumed that the use of intravenous drugs.  However, the Board finds that these assumptions are not supported by the evidence of record and that such factual premise renders all such opinions to be inadequate.  To date, no medical opinion has provided consideration of any possible link between the Veteran's asserted in-service blood transfusion, and his hepatitis C.

With regards to these examiner's assumption of the use of intravenous drugs, the Board finds that in the nearly 40 years of medical evidence, there has only been one instance in which the use of intravenous drugs was mention; in a May 1982 hospital record, the Veteran was noted to have some 'track marks', which was noted to be a 'possible' sign of intravenous drug use.  However, the Veteran has continuously and consistently denied the use of such illicit drugs, and has not only done so during this claim, but also during medical examinations and treatments.  The Board finds that a single note that only cites a possibility of drug use cannot outweigh the probative value of the Veteran's continued assertion to the contrary, and as such there is no evidence that hepatitis C is related to willful misconduct in service.

Similarly, the Board finds, and the VA will concede as fact, that the Veteran also did in-fact receive treatment of a blood transfusion during the last days of his active duty service, while being treated at the Army hospital between October 21 to 29, 1974.  The Board notes that the Veteran is not only competent as a lay person to report observable treatments such as a blood transfusion, but he is also considered credible.  The Veteran, since the onset of this claim has asserted that he did in fact receive a blood transfusion while hospitalized during his military service for treatment for his sickle cell crisis.  While the SMRs revealed very little regarding the treatments provided during this eight days of hospitalization, the Board finds that such extended in-patient treatment must include more than "administrative processing" which is the only procedure noted on the SMRs.  Therefore, as the Veteran's lay statements are considered both credible and competent, and the records are essentially silent on such treatment provided, the VA shall conceded as fact that the Veteran received a treatment of blood transfusion during service for his sickle cell crisis.

Additionally, the Board also finds the Veteran to be both competent and credible in identifying the due to jet air-guns for immunization, as it is of the type of procedure in which a lay observer may adequately describe. 

Therefore, the Board finds that, as it concedes as fact that the Veteran received a blood transfusion his active service as well as jet air-gun injections, and as there is no adequate medical opinions to the contrary, such confirmed risk factors during service must be found to be related to the Veteran's current hepatitis C diagnosis.  Given the foregoing and resolving reasonable doubt in the Veteran's favor, service connection for hepatitis C is warranted.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hepatitis C is granted. 



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


